DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Rejoinder
Claims 1, 2, 4-14, 16-20 allowable. Claims 4 and 16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions device embodiments 1-4, as set forth in the Office action mailed on 2/1/2021, is hereby withdrawn and claims 4 and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S REASON FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, 
“a slit insulating layer being in contact with the source layer and formed in the slit and the groove, wherein a central portion of the slit is filled with the slit insulating layer; and wherein there is no source pickup line in the slit insulating layer” as recited in claim 1 and “the groove and the first portion of the slit insulating layer extend towards the channel layer to be overlapped by bottoms of the conductive layers; and wherein the first portion of the slit insulating layer protrudes farther toward the channel layer than the second portion of the slit insulating layer” as recited in claim 13.  These features directed to the embodiment as shown in fig. 1C where the slit insulating layer 24 is provided in the groove G as shown and as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822